454 F.2d 1173
72-1 USTC  P 9180
Horace W. MUSGROVE and Lois J. Musgrove, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 71-2662 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1971.

Appeal from the United States District Court for the Middle District of Georgia.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1  ,2


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)


2
 Appellants contend that the government introduced insufficient evidence in the proceedings below to sustain the jury's finding that appellants had filed fraudulent income tax returns for calendar years 1961, 1962, and 1963, with intent to evade tax.  Our review of the record assures us that this contention is without merit, and we affirm the judgment of the district court